Citation Nr: 1805807	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-08 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from December 1987 to November 1992, December 2002 to April 2003, September 2005 to July 2006, and December 2007 to September 2008.  He also had additional service in the United States Air Force Reserves. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

In September 2012, the Veteran was afforded a VA examination for an opinion on the etiology of his bilateral hearing loss and tinnitus.  The VA examiner opined that the Veteran's hearing loss and tinnitus were not related to the Veteran's active duty service on the basis that his hearing loss and tinnitus did not occur during the Veteran's active duty service.  The Board finds that this opinion is inadequate for several reasons.  Initially, in a September 2017 Informal Hearing Presentation (IHP), the Veteran's representative, The American Legion, cited to medical literature on delayed onset hearing loss, suggesting that the Veteran's earlier noise exposure in service may have caused later hearing loss and tinnitus. Further, the VA 
VA examiner did not consider whether the Veteran's hearing loss and tinnitus is related to acoustic trauma from the Vetan's service as a member in the United States Air Force Reserves on active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA).  Further, the Veteran, who is a nurse practitioner, sets forth in a March 2014 letter that his combined 25 years of exposure to hazardous noise from his flight requirements is researched and documented to caused permanent hearing damage.  He noted in his letter that he had 25 years and a total of 2,500 of logged flying time (and over 1,000 hours of ground operations) with exposure to auxiliary power units with an output of well about the 200 dB level and asserts that such exposure to hazardous noise levels from jet and prop engines caused his bilateral hearing loss and tinnitus.  He has further asserted that the examiner's opinion that his hunting was part of the cause of his hearing loss and tinnitus was flawed as he is a bow hunter and that there is no noise that could cause hearing loss and tinnitus from bow hunting.  In light of the above, the Board find that the September 2012 VA examination is inadequate and that a new VA examination and opinion is warranted.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (once the VA undertakes the effort to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should ensure that the Veteran's periods of ACDUTRA and INACDUTRA are verified.

2.  Then, schedule the Veteran for a VA audiology examination  by an examiner who has not previously examined this Veteran.  The claims file and a copy of this REMAND must be made available to the examiner for review. The examiner should also be provided with a list of the Veteran's specific service dates (active duty, ACDUTRA and INACDUTRA).  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral hearing loss disability or tinnitus was incurred in, or is etiologically related to, an injury, event or disease, to include any in-service noise exposure, that occurred during a period of active service, ACDUTRA or INACDUTRA.

(b) Whether there is clear and unmistakable evidence that any bilateral hearing loss or tinnitus existed prior to any period of active service, ACDUTRA or INACDUTRA.

(c) If any bilateral hearing loss or tinnitus did exist prior to any period of active service, ACDUTRA or INACDUTRA, whether there is clear and unmistakable evidence that the bilateral hearing loss or tinnitus was not aggravated (permanently worsened beyond the natural progression of such disorder) by a subsequent qualifying period of active service, ACDUTRA or INACDUTRA.

(d) If the examiner finds that the Veteran's hearing loss is related to service, the examiner should opine as to whether the Veteran's tinnitus is proximately due to or the result of that hearing loss.

In providing his opinion, the examiner should address the possibility of delayed onset of bilateral hearing loss or tinnitus in this case, with reference to relevant medical literature.   

In providing his opinion, the examiner should address the Veteran's right tympanic membrane perforation and otitis media experienced during active duty, ACDUTRA or INACDUTRA, and whether these are related to the Veteran's bilateral hearing loss and tinnitus, with reference to relevant medical literature.  

The examiner should reconcile the September 2012 VA  opinion and the Veteran's March 2014 statement with his or her own opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.  

3.  After ensuring compliance with the above, readjudicate the claims. If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

